Citation Nr: 1609716	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for viral Hepatitis.  

2.  Entitlement to service connection for viral Hepatitis.  

3.  Entitlement to service connection for cirrhosis of the liver also claimed as secondary to viral Hepatitis.  

4.  Entitlement to service connection for left and right wrist carpal tunnel syndrome.  

5.  Entitlement to service connection for left and right arm/elbow tendonitis.  

6.  Entitlement to service connection for a left and right hip disability also claimed as secondary to the service connected left knee injury with limitation of flexion and/or left knee injury; patellofemoral syndrome; status post arthroscopy  (hereinafter left knee disabilities).  

7.  Entitlement to service connection for a right knee disability also claimed as secondary to the service connected left knee disabilities.  

8.  Entitlement to service connection for a back disability also claimed as secondary to the service connected left knee disabilities.  

9.  Entitlement a total disability rating based on individual unemployability (TDIU).

10.  Entitlement to an initial rating higher than 10 percent for left knee injury with limitation of flexion.

11.  Entitlement to a rating higher than 20 percent for left knee injury, patellofemoral syndrome; status post arthroscopy.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975 and from June 1982 to May 1985.  She had additional service in the Army Reserve.  

This appeal initially came from rating decisions of the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).

In a November 2014 rating decision, the RO proposed a reduction from 20 percent to 0 percent for the Veteran's service connected left knee injury; patellofemoral syndrome; status post arthroscopy.  In December 2014, the Veteran expressed disagreement with the proposal.  Although issuance of a statement of the case has been requested, the reduction issue is not before the Board to any extent as no appeal may be initiated on that issue until the disputed reduction is actually given effect (the attempt to appeal the proposal was premature).  Further action on that issue has been suspended pending resolution of this appeal.

The issues of entitlement to service connection for viral Hepatitis, entitlement to service connection for cirrhosis of the liver also claimed as secondary to viral Hepatitis, and entitlement a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for hepatitis was last denied in a September 1979 rating decision.  The evidence added to the record with regard to hepatitis since the September 1979 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and raises a reasonable possibility of substantiating the claim.

2.  Left and right wrist carpal tunnel syndrome was not manifest in service nor was peripheral neuropathy manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.  

3.  Left and right arm/elbow tendonitis was not manifest in service and is not otherwise attributable to active service.  

4.  A bilateral hip disability was not manifest in service nor was arthritis manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service nor was it caused by or permanently made worse by a service connected disability.

5.  A lumbar spine disability was not manifest in service nor was arthritis manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service nor was it caused by or permanently made worse by a service connected disability.

6.  A right knee disability was not manifest in service nor was arthritis manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service nor was it caused by or permanently made worse by a service connected disability.

7.  Left knee injury with limitation of flexion is not manifested by flexion that is limited to 30 degrees or less.  

8.  Left knee injury, patellofemoral syndrome; status post arthroscopy is not manifested by severe recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The September 1979 rating decision denying service connection for hepatitis is final.  New and material evidence to reopen the claim for service connection for hepatitis has been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2015).

2.  Left and right wrist carpal tunnel syndrome was not incurred in or aggravated by service and peripheral neuropathy may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Left and right arm/elbow tendonitis was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

4.  A left and right hip disability was not incurred in or aggravated by service, arthritis may not be presumed to have been incurred therein, nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

5.  A back disability was not incurred in or aggravated by service, arthritis may not be presumed to have been incurred therein, nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

6.  A right knee disability was not incurred in or aggravated by service, arthritis may not be presumed to have been incurred therein, nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

7.  The criteria for a rating higher than 10 percent for left knee injury with limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260.

8.  The criteria for a rating higher than 20 percent for left knee injury, patellofemoral syndrome; status post arthroscopy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in February 2012, March 2012, and June 2013, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

NEW AND MATERIAL 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim for entitlement to service connection for viral Hepatitis.  In a September 1979 rating decision, service connection for viral Hepatitis was denied.  The RO found that although it is possible that the Veteran contracted the hepatitis in the service, it would require speculation to find that it occurred during a short period of active duty for training.   The Veteran was notified of the decision in September 1979.  She did not appeal that decision nor did she submit new and material evidence within a year of the decision.  The decision became final. 

At the time of the last final denial, the record contained treatment records showing a diagnosis of Hepatitis in June 1979.  Since the last final denial, the Veteran has submitted evidence of a diagnosis of chronic hepatitis while on active duty in 1983.  An April 1997 examination reporting a history of Hepatitis noninfectious which took one year to recover has been added to record.  A January 2013 VA examination disclosing lab tests of liver enzymes including screening for hepatitis B and C were all normal/negative has also been added to the record.  The VA examiner stated that without findings to support liver disease/hepatitis the feeling of fatigue is less likely as not caused by or the result of hepatitis, acute or chronic and that these conditions were not found on examination.

After reviewing all of the evidence of record available at the time of the September 1979 rating decision and in light of the evidence received since that decision to include a diagnosis of chronic hepatitis while on active duty in 1983, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for viral Hepatitis.  Accordingly, the claim is reopened.

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for a left and right hip disability, a right knee disability and a back disability.  She claims these disabilities as secondary to the service connected left knee injury with limitation of flexion and/or left knee injury; patellofemoral syndrome; status post arthroscopy.  

The Veteran also appeals the denial of service connection for left and right wrist carpal tunnel syndrome and left and right arm/elbow tendonitis.  She has indicated that her duties as a nurse in the military required frequent tugging, lifting, and carrying of litters causing her disabilities.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis and peripheral neuropathy, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).  Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment, and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

After weighing the evidence, the Board finds against the claims.  To that end, service treatment records show the Veteran twisted her leg in May 1973.  A complaint of backache for two to three years in September 1973 was noted.  She reported that she pulled her back lifting a patient years ago.  Low back strain was diagnosed.  In April 1974, the Veteran injured her right hand while playing softball.  She complained of low back pain in July 1983.  In August 1984, the Veteran reported that she hurt her back two weeks ago while lifting weights.  Lumbar strain was assessed.  

Although the Veteran was seen in service for lumbar spine, right leg and right hand complaints, a chronic disability resulting therefrom is not shown by the record.  Complaints, treatment and/or diagnoses for the hips, wrists and/or elbows are not shown in service.  There is also no evidence of compensably disabling arthritis and/or peripheral neuropathy within one year of separation from active duty.

Rather, the record discloses objective evidence of the above disabilities years post service.  To that end, an assessment of left arm weakness was noted in March 2006.  In September 2008, the Veteran presented with a complaint of tennis elbow.  Carpal tunnel syndrome is not shown post service until 2012.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

With regard to the claims for entitlement to service connection for left and right wrist carpal tunnel syndrome and left and right arm/elbow tendonitis, the Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the claimed disabilities to service.  There is no competent evidence or opinion that the Veteran's disabilities are related to her service and neither the appellant nor her representative has presented any such opinion.   

With regard to the claims for entitlement to service connection for a low back disability, right knee disability and bilateral hip disability, the Board notes that the April 2012 VA examiner opined that the Veteran's back disability is less likely related to the two entries in service many years ago.  The examiner stated that even though she had two entries about vague back pains many years ago, there are no other records to look at over the years and there is no evidence to suggest aggravation.  

In another VA examination conducted in April 2012, the VA examiner noted that the Veteran's overall picture showed early degenerative joint disease at the spine, hips and knees.  The examiner also noted that he did not think that the clinical picture that he saw in terms of her back, bilateral hips and right knee are what one would not expect or find unusual in somebody of her age.  He stated that she has mild degenerative changes in her spine as well as in her knees which certainly fits the clinical picture in terms of her symptoms, what triggers her symptoms and her age.  He opined that it was less likely than that the Veteran's back, right knee and bilateral hips are due to or the result of her left knee patellofemoral syndrome and history of arthroscopic procedures.  Furthermore, he found no basis for aggravation as her symptoms are not out of what one would consider the natural history of her above problems.

In June 2013, a private examiner stated the Veteran occasionally experienced low back strain, some pain occasionally in the gluteal muscles and some right knee strain as well.  There is no history, however, of any injury to these specific anatomic locations while on active duty and that these symptoms appear to be more related to the usual wear and tear symptoms that someone would expect to experience due to the aging process.  The examiner considered these to be fairly usual complaints for a person of similar age, weight, and height as the Veteran.  He did not think that her symptoms of her lower back, hip, or right knee are directly related causally to her left knee injury and surgeries that she sustained while on active duty.

In July 2013, however, a chiropractic physician opined that it was at least as likely as not that the Veteran's degenerative arthritis of the left knee led to her subsequent disability of the hips and back as a result of compensatory changes.  It was determined that the diffuse degenerative joint disease demonstrated by the x-ray views of her lumbar spine, pelvis and hips, and subsequent neurogenic changes are a result of the altered biomechanics of favoring the left knee.  The examiner found that such was consistent with the findings of her physical examination and supported by the previous medical documentation.  

The February 2014 VA examiner opined that the right knee and hip conditions were less likely as not incurred in or caused by the May 1973 right leg/thigh injury.  She noted that there was no mention in the service treatment records of any right knee or right hip complaints during that injury.  

Here, the record contains positive and negative evidence addressing the relationship between the Veteran's lumbar spine and bilateral hip disabilities and her service connected left knee disability.  Although the Board has given consideration to the July 2013 examiners opinion that it was at least as likely as not that the Veteran's degenerative arthritis of the left knee led to her subsequent disability of the hips and back as a result of compensatory changes, the Board finds the opinions of the April 2012 and June 2013 examiners more persuasive on this matter.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  The April 2012 and June 2013 examiners addressed the Veteran's contentions and based the opinions on a review of the claims folder to include in service and post service manifestations.  The VA examiners indicated that the Veteran's lower back, hip, or right knee disabilities were consistent with her age and not service related.  The April 2012 VA examiner also noted that there was no basis to suggest aggravation.  The opinions are consistent with each other and the historical record and are afforded greater probative weight than the July 2013 opinion.  

In sum, the most probative evidence of record is against showing that the Veteran's disabilities are related to service and/or a service connected disability.  In making this decision the Board notes that the Veteran is competent to report pain and symptoms and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of the Veteran's carpal tunnel syndrome, arthritis and tendonitis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

RATINGS  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Diagnostic code 5257 refers to other impairments of the knee.  An evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, and evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

Diagnostic code 5258 applies to dislocated semi lunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 20 percent rating applies for this disability.

Diagnostic code 5259 applies to removal of symptomatic semi lunar cartilage.  A 10 percent rating applies for this disability.

Diagnostic Code 5260 pertains to limited flexion of the knee.  A 10 percent rating is applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees. 

Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater. 

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998).  Also, separate rating may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Currently, the Veteran has in effect two separate ratings for her left knee.  She appeals the denial of an initial rating higher than 10 percent for left knee injury with limitation of flexion and a rating higher than 20 percent for left knee injury, patellofemoral syndrome; status post arthroscopy.  Her left knee injury with limitation of flexion is rated under Diagnostic Code 5260 and her left knee injury, patellofemoral syndrome; status post arthroscopy is rated under Diagnostic Code 5257.  

Examination in March 2011 disclosed the Veteran has full extension and left knee flexion to 130 degrees.  The May 2011 physical therapy discharge summary disclosed flexion was to 125 degrees.  

During the April 2012 VA examination, the Veteran reported longstanding left knee pain and flares with walking, standing, sitting and driving.  Examination revealed left knee flexion to 90 degrees with pain and extension to 0 degrees.  There was no loss of range of motion following repetitive testing.  Joint stability test were normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  Normal bilateral knees were assessed.  In another April 2012 VA examination, flexion was shown to be from 0 to 30 degrees.  Lachman and posterior drawer were negative.  The VA examiner disagreed with the finding of normal knees in the prior examination as there was some medial compartment joint space with a very mild amount of degenerative changes noted.  

The November 2014 VA examination disclosed left knee flexion to 110 degrees and extension to 0 degrees.  There was no additional functional loss or range of motion after three repetitions.  Joint stability testing of the left knee revealed no lateral instability, recurrent subluxation and/or recurrent effusion.  Lachman test, posterior drawer test and medial instability tests were normal.  Normal left knee was diagnosed.  

Based on the evidence presented, the Board finds against the claim for a rating higher than 20 percent disabling for left knee injury, patellofemoral syndrome; status post arthroscopy as the evidence is against a finding of severe recurrent subluxation or lateral instability.  Rather, the April 2012 and November 2014 VA examinations disclosed no evidence and/or history of recurrent subluxation and/or lateral instability of the left knee.  Examination results regarding instability have been essentially normal.  

The Veteran is competent to report her symptoms and has presented credible testimony in this regard.  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met. Objective testing on multiple occasions has shown no instability of the left knee much less severe disability.  Accordingly, a rating higher than 20 percent disabling for left knee injury, patellofemoral syndrome; status post arthroscopy is not warranted. 

A review of the record is also against the assignment of a rating higher than 10 percent for left knee injury with limitation of flexion.  In this regard, collectively the evidence does not show left knee flexion that is limited to 30 degrees or less.  With the exception of the latter April 2012 VA examination, the VA examinations generally show left knee flexion that is limited to at most 90 degrees.  The Board finds that the April 2012 finding of left knee flexion limited to 30 degrees appears to be an anomaly rather than a true depiction of the Veteran's disability picture.  In this regard, the April 2012 findings are grossly inconsistent with March 2011 and May 2011 left flexion findings, another April 2012 examination that was conducted just a few days prior and the November 2014 VA examination.  These examinations show flexion is essentially limited to no less than 90 degrees.  The Board has afforded greater probative value to the March 2011, May 2011, April 2012 and November 2014 examinations regarding the limitation of flexion of the left knee.  The VA examinations are consistent with each other and the historical record.  As these VA examinations show flexion generally limited to at most 90 degrees, the Board finds that a rating higher than 10 percent is not warranted.  

Regarding the Veteran's complaints of painful motion, the Board notes that the 10 percent rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  The more probative evidence, however, is devoid of any showing of flexion limited to 30 degrees or less, even when considering the factors of Deluca.  Accordingly, this claim is also denied. 

The Board has considered other diagnostic codes pertaining to knee disabilities but the Veteran does not meet the criteria for a higher and/or separate rating under any alternative diagnostic code.  

The Board has also considered whether the Veteran meets the criteria for a separate compensable rating for the scars on his left knee.  Under current diagnostic criteria for scars, a compensable rating requires a deep, nonlinear scar that is at least 6 square inches in size, a superficial nonlinear scar of at least 144 square inches, or a scar that is unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code7801-7804.  The November 2014 VA examination disclosed left knee scarring.  The Veteran's scars, however, are not painful or unstable; nor do they have a total area equal to or greater than 39 square cm (6 square inches).  As such, the scars are not of the size and/or severity to warrant a compensable rating.

The discussion above reflects that the symptoms of the Veteran's left knee disabilities are contemplated by the applicable rating criteria.  The effects of her disability, including instability and painful motion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether her disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

The application to reopen a claim of entitlement to service connection for viral Hepatitis is granted to this extent only.  

Entitlement to service connection for left and right wrist carpal tunnel syndrome is denied. 

Entitlement to service connection for left and right arm/elbow tendonitis is denied.  

Entitlement to service connection for a left and right hip disability claimed as secondary to the service connected left knee disabilities is denied.  

Entitlement to service connection for a right knee disability also claimed as secondary to the service connected left knee disabilities is denied .  

Entitlement to service connection for a back disability claimed as secondary to the service connected left knee disabilities is denied.

Entitlement to an initial rating higher than 10 percent for left knee injury with limitation of flexion is denied.  

Entitlement to a rating higher than 20 percent for left knee injury, patellofemoral syndrome; status post arthroscopy is denied.  


REMAND

Having reopened the claim of entitlement to service connection for viral Hepatitis, the Board finds that a remand is warranted for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Court has held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  In this case, the RO has not considered the claim for service connection for viral Hepatitis on the merits in light of the newly submitted evidence.  As such, a remand is warranted so that they can do so without prejudice to the Veteran.

The Board finds that the outcome of the claim for entitlement to service connection for viral Hepatitis may affect the outcome of the claim for entitlement cirrhosis of the liver claimed as secondary to viral Hepatitis.  As such, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, both issues are remanded.

The Veteran appeals the denial of a total disability rating based on individual unemployability.  The Veteran reports that she retired in 2012.  The April 2012 VA examiner noted that the Veteran's left knee disability would impact her ability to stand, walk and sit.  The July 2013 private examiner noted that the Veteran demonstrated severe disability in her knees and mild to moderate disability in her hips and back.  The examiner stated that her occupation as a nurse and EMT required her to perform duties that she cannot do to include lifting and/or bending over patients, prolonged standing, walking and kneeling.  

In light of the assertions set forth by the Veteran and the evidence of record, the Board finds that a VA examination is necessary before the issue of entitlement to TDIU can be decided.  In this regard, the Veteran has expressed difficulty maintaining employment because of her service connected disabilities.  As she has not been afforded a VA examination that addresses the single and/or cumulative effect that her service connected disabilities have on her ability to maintain employment, a remand for such an examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter regarding his claim for entitlement to service connection for a viral Hepatitis.  Thereafter, adjudicate on the merits the claim for entitlement to service connection for viral Hepatitis.  If it is determined that an examination and opinion is indicated, such examination should be undertaken, in accordance with applicable procedures.

2. Schedule the Veteran for a VA examination to determine the impact her service connected disabilities, either singly or cumulatively, have on her ability to obtain or retain employment.  The examiner is to be provided access to Virtual VA and VBMS.  All findings should be reported in detail and all functional impairment caused by the service connected disorders should be detailed.  A complete rationale for all opinions should be provided.

3. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues to include the intertwined issue of entitlement to service connection for cirrhosis of the liver also claimed as secondary to viral Hepatitis.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


